 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11    DESIGN COLLECTION, INC., a                  CASE NO. 2:18-CV-08735-CJC-GS
      California Corporation,
12                                                Hon. Cormac J. Carney Presiding
                  Plaintiff,
13
            vs.                                   PROTECTIVE ORDER BASED ON
14                                                STIPULATION OF THE PARTIES
      UNLIMITED AVENUES, INC., a
15    New York Corporation, individually
      and d/b/a/ J GEE; ROSS STORE,
16    INC., a Delaware Corporation; and
      DOES 1 through 10,
17
                  Defendants.
18

19

20
     1.    A. PURPOSES AND LIMITATIONS
21
           Discovery in this action is likely to involve production of confidential,
22
     proprietary or private information for which special protection from public
23
     disclosure and from use for any purpose other than prosecuting this litigation may
24
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25
     enter the following Stipulated Protective Order. The parties acknowledge that this
26
     Order does not confer blanket protections on all disclosures or responses to
27
     discovery and that the protection it affords from public disclosure and use extends
28
                                  STIPULATED PROTECTIVE ORDER
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles.
 3         B. GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets, customer and pricing lists and
 5   other valuable research, development, commercial, financial, technical and/or
 6   proprietary information for which special protection from public disclosure and
 7   from use for any purpose other than prosecution of this action is warranted. Such
 8   confidential and proprietary materials and information consist of, among other
 9   things, confidential business or financial information, information regarding
10   confidential business practices, or other confidential research, development, or
11   commercial information (including information implicating privacy rights of third
12   parties), information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes,
14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
15   information, to facilitate the prompt resolution of disputes over confidentiality of
16   discovery materials, to adequately protect information the parties are entitled to keep
17   confidential, to ensure that the parties are permitted reasonable necessary uses of
18   such material in preparation for and in the conduct of trial, to address their handling
19   at the end of the litigation, and serve the ends of justice, a protective order for such
20   information is justified in this matter. It is the intent of the parties that information
21   will not be designated as confidential for tactical reasons and that nothing be so
22   designated without a good faith belief that it has been maintained in a confidential,
23   non-public manner, and there is good cause why it should not be part of the public
24   record of this case.
25   //
26   //
27   //
28
                                                  2
                                   STIPULATED PROTECTIVE ORDER
 1         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 2           The parties further acknowledge, as set forth in Section 12.3, below, that this
 3   Stipulated Protective Order does not entitle them to file confidential information
 4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 5   and the standards that will be applied when a party seeks permission from the court
 6   to file material under seal.
 7         There is a strong presumption that the public has a right of access to judicial
 8   proceedings and records in civil cases. In connection with non-dispositive motions,
 9   good cause must be shown to support a filing under seal. See Kamakana v. City and
10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
12   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
13   require good cause showing), and a specific showing of good cause or compelling
14   reasons with proper evidentiary support and legal justification, must be made with
15   respect to Protected Material that a party seeks to file under seal. The parties’ mere
16   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
17   without the submission of competent evidence by declaration, establishing that the
18   material sought to be filed under seal qualifies as confidential, privileged, or
19   otherwise protectable—constitute good cause.
20         Further, if a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the
22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
24   each item or type of information, document, or thing sought to be filed or introduced
25   under seal in connection with a dispositive motion or trial, the party seeking
26   protection must articulate compelling reasons, supported by specific facts and legal
27

28
                                                 3
                                    STIPULATED PROTECTIVE ORDER
 1   justification, for the requested sealing order. Again, competent evidence supporting
 2   the application to file documents under seal must be provided by declaration.
 3          Any document that is not confidential, privileged, or otherwise protectable in
 4   its entirety will not be filed under seal if the confidential portions can be redacted.
 5   If documents can be redacted, then a redacted version for public viewing, omitting
 6   only the confidential, privileged, or otherwise protectable portions of the document,
 7   shall be filed. Any application that seeks to file documents under seal in their
 8   entirety should include an explanation of why redaction is not feasible.
 9   2.     DEFINITIONS
10          2.1    Action: Design Collection, Inc. v. Unlimited Avenues, Inc., et al.,
11   USDC Case No. 18-CV-08735-CJC-GS.
12          2.2    Challenging Party: a Party or Non-Party that challenges the USDC
13   designation of information or items under this Order.
14          2.3    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY” Information or Items: information (regardless of how it is generated,
16   stored or maintained) or tangible things that qualify for protection under Federal
17   Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY”.
24          2.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or responses to discovery in this matter.
28
                                                  4
                                   STIPULATED PROTECTIVE ORDER
 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         2.8    House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   that has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY”.
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery
26   Material from a Producing Party.
27   //

28
                                                 5
                                   STIPULATED PROTECTIVE ORDER
 1
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
 2
     Protected Material (as defined above), but also (1) any information copied or
 3
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
 4
     compilations of Protected Material; and (3) any testimony, conversations, or
 5
     presentations by Parties or their Counsel that might reveal Protected Material.
 6
           Any use of Protected Material at trial shall be governed by the orders of the
 7
     trial judge. This Order does not govern the use of Protected Material at trial.
 8
     4.    DURATION
 9
           FINAL DISPOSITION of the action is defined as the conclusion of any
10
     appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
11
     has run. Except as set forth below, the terms of this protective order apply through
12
     FINAL DISPOSITION of the action. The parties may stipulate that the they will be
13
     contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
14
     but will have to file a separate action for enforcement of the agreement once all
15
     proceedings in this case are complete.
16
           Once a case proceeds to trial, information that was designated as
17
     CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,
18
     or maintained pursuant to this protective order used or introduced as an exhibit at
19
     trial becomes public and will be presumptively available to all members of the
20
     public, including the press, unless compelling reasons supported by specific factual
21
     findings to proceed otherwise are made to the trial judge in advance of the trial. See
22
     Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
23
     documents produced in discovery from “compelling reasons” standard when merits-
24
     related documents are part of court record). Accordingly, for such materials, the
25
     terms of this protective order do not extend beyond the commencement of the trial.
26
     5.    DESIGNATING PROTECTED MATERIAL
27
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
28
                                                6
                                  STIPULATED PROTECTIVE ORDER
 1   Each Party or Non-Party that designates information or items for protection under
 2   this Order must take care to limit any such designation to specific material that
 3   qualifies under the appropriate standards. The Designating Party must designate for
 4   protection only those parts of material, documents, items or oral or written
 5   communications that qualify so that other portions of the material, documents, items
 6   or communications for which protection is not warranted are not swept unjustifiably
 7   within the ambit of this Order.
 8         Mass, indiscriminate or routinized designations are prohibited. Designations
 9   that are shown to be clearly unjustified or that have been made for an improper
10   purpose (e.g., to unnecessarily encumber the case development process or to impose
11   unnecessary expenses and burdens on other parties) may expose the Designating
12   Party to sanctions.
13         If it comes to a Designating Party’s attention that information or items that it
14   designated for protection do not qualify for protection, that Designating Party must
15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
16         5.2      Manner and Timing of Designations. Except as otherwise provided in
17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19   under this Order must be clearly so designated before the material is disclosed or
20   produced.
21         Designation in conformity with this Order requires:
22               (a) for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), that the Producing Party affix at a minimum, the legend
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY”, to each page that contains protected material. If only a portion of the
27   material on a page qualifies for protection, the Producing Party also must clearly
28
                                                 7
                                    STIPULATED PROTECTIVE ORDER
 1   identify the protected portion(s) (e.g., by making appropriate markings in the
 2   margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and
 6   before the designation, all of the material made available for inspection shall be
 7   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as indicated
 8   by the Producing Party. After the inspecting Party has identified the documents it
 9   wants copied and produced, the Producing Party must determine which documents,
10   or portions thereof, qualify for protection under this Order. Then, before producing
11   the specified documents, the Producing Party must affix the legend
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13   ONLY” as appropriate to each page that contains Protected Material. If only a
14   portion of the material on a page qualifies for protection, the Producing Party also
15   must clearly identify the protected portion(s) (e.g., by making appropriate markings
16   in the margins).
17               (b) for testimony given in depositions that the Designating Party identifies
18   the Disclosure or Discovery Material on the record, before the close of the
19   deposition all protected testimony.
20               (c) for information produced in some form other than documentary and
21   for any other tangible items, that the Producing Party affix in a prominent place on
22   the exterior of the container or containers in which the information is stored the
23   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
24   EYES ONLY.” If only a portion or portions of the information warrants protection,
25   the Producing Party, to the extent practicable, shall identify the protected portion(s).
26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive
28
                                                  8
                                    STIPULATED PROTECTIVE ORDER
 1   the Designating Party’s right to secure protection under this Order for such material.
 2   Upon timely correction of a designation, the Receiving Party must make reasonable
 3   efforts to assure that the material is treated in accordance with the provisions of this
 4   Order.
 5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37.1 et seq.
11         6.3    The burden of persuasion in any such challenge proceeding shall be on
12   the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the confidentiality designation, all parties shall
16   continue to afford the material in question the level of protection to which it is
17   entitled under the Producing Party’s designation until the Court rules on the
18   challenge.
19

20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         7.1    Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28
                                                 9
                                   STIPULATED PROTECTIVE ORDER
 1         Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving Party may disclose any information or item designated
 7   “CONFIDENTIAL” only to:
 8               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 9   well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11               (b) the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13               (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16               (d) the court and its personnel;
17               (e) court reporters and their staff;
18               (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21               (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23               (h) during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
26   not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28
                                                    10
                                     STIPULATED PROTECTIVE ORDER
 1   agreed by the Designating Party or ordered by the court. Pages of transcribed
 2   deposition testimony or exhibits to depositions that reveal Protected Material may
 3   be separately bound by the court reporter and may not be disclosed to anyone except
 4   as permitted under this Stipulated Protective Order; and
 5               (i) any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 9   writing by the Designating Party, a Receiving Party may disclose any information or
10   item designated “CONFIDENTIAL” only to:
11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14               (b) Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17               (d) the court and its personnel;
18               (e) court reporters and their staff;
19               (f) professional jury or trial consultants, mock jurors, and Professional
20   Vendors to whom disclosure is reasonably necessary for this Action and who have
21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22               (g) the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information;
24               (h) during their depositions, witnesses, and attorneys for witnesses, in the
25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
27   not be permitted to keep any confidential information unless they sign the
28
                                                    11
                                     STIPULATED PROTECTIVE ORDER
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone except
 5   as permitted under this Stipulated Protective Order; and
 6               (i) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8         7.4      Nothing herein in any way restricts the ability of the Receiving Party to
 9   use “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
10   ONLY” material produced to it in examining or cross-examining any employee or
11   consultant of the Designating Party.
12         7.5      The parties agree that the Parties may be provided by their Counsel a
13   summary document, or oral summary, setting forth the alleged infringers’ full
14   identities, revenues, and gross profits numbers, as well as the plaintiff’s sales,
15   revenues and profits and from the sale of product affixed with the allegedly
16   infringed design(s) at issue in this Action, or other similar financial information,
17   notwithstanding any Party’s designation of documents showing such information as
18   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. The Parties further
19   agree that Plaintiff is free to name revealed alleged infringers as defendants in a
20   lawsuit, notwithstanding any Party’s designation of documents showing such
21   information as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
22

23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24         IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28
                                                 12
                                    STIPULATED PROTECTIVE ORDER
 1             (a) promptly notify in writing the Designating Party. Such notification
 2   shall include a copy of the subpoena or court order;
 3             (b) promptly notify in writing the party who caused the subpoena or order
 4   to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall include
 6   a copy of this Stipulated Protective Order; and
 7             (c) cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
12   EYES ONLY” before a determination by the court from which the subpoena or
13   order issued, unless the Party has obtained the Designating Party’s permission. The
14   Designating Party shall bear the burden and expense of seeking protection in that
15   court of its confidential material and nothing in these provisions should be construed
16   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
17   directive from another court.
18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19         PRODUCED IN THIS LITIGATION
20             (a) The terms of this Order are applicable to information produced by a
21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
22   produced by Non-Parties in connection with this litigation is protected by the
23   remedies and relief provided by this Order. Nothing in these provisions should be
24   construed as prohibiting a Non-Party from seeking additional protections.
25             (b) In the event that a Party is required, by a valid discovery request, to
26   produce a Non-Party’s confidential information in its possession, and the Party is
27   subject to an agreement with the Non-Party not to produce the Non-Party’s
28
                                                 13
                                     STIPULATED PROTECTIVE ORDER
 1   confidential information, then the Party shall:
 2                (1) promptly notify in writing the Requesting Party and the Non-Party
 3   that some or all of the information requested is subject to a confidentiality
 4   agreement with a Non-Party;
 5                (2) promptly provide the Non-Party with a copy of the Stipulated
 6   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 7   specific description of the information requested; and
 8                (3) make the information requested available for inspection by the
 9   Non-Party, if requested.
10             (c) If the Non-Party fails to seek a protective order from this court within
11   14 days of receiving the notice and accompanying information, the Receiving Party
12   may produce the Non-Party’s confidential information responsive to the discovery
13   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
14   not produce any information in its possession or control that is subject to the
15   confidentiality agreement with the Non-Party before a determination by the court.
16   Absent a court order to the contrary, the Non-Party shall bear the burden and
17   expense of seeking protection in this court of its Protected Material.
18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
24   persons to whom unauthorized disclosures were made of all the terms of this Order,
25   and (d) request such person or persons to execute the “Acknowledgment and
26   Agreement to Be Bound” that is attached hereto as Exhibit A.
27   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
28
                                                14
                                  STIPULATED PROTECTIVE ORDER
 1         PROTECTED MATERIAL
 2         When a Producing Party gives notice to Receiving Parties that certain
 3   inadvertently produced material is subject to a claim of privilege or other protection,
 4   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 5   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 6   procedure may be established in an e-discovery order that provides for production
 7   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 8   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 9   communication or information covered by the attorney-client privilege or work
10   product protection, the parties may incorporate their agreement in the stipulated
11   protective order submitted to the court.
12   12.   MISCELLANEOUS
13         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
14   person to seek its modification by the Court in the future.
15         12.2 Right to Assert Other Objections. By stipulating to the entry of this
16   Protective Order, no Party waives any right it otherwise would have to object to
17   disclosing or producing any information or item on any ground not addressed in this
18   Stipulated Protective Order. Similarly, no Party waives any right to object on any
19   ground to use in evidence of any of the material covered by this Protective Order.
20         12.3 Filing Protected Material. A Party that seeks to file under seal any
21   Protected Material must comply with Local Civil Rule 79-5. Protected Material
22   may only be filed under seal pursuant to a court order authorizing the sealing of the
23   specific Protected Material at issue. If a Party’s request to file Protected Material
24   under seal is denied by the court, then the Receiving Party may file the information
25   in the public record unless otherwise instructed by the court.
26   13.   FINAL DISPOSITION
27         After the final disposition of this Action, as defined in paragraph 4, within 60
28
                                                15
                                  STIPULATED PROTECTIVE ORDER
 1   days of a written request by the Designating Party, each Receiving Party must return
 2   all Protected Material to the Producing Party or destroy such material. As used in
 3   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 4   summaries, and any other format reproducing or capturing any of the Protected
 5   Material. Whether the Protected Material is returned or destroyed, the Receiving
 6   Party must submit a written certification to the Producing Party (and, if not the same
 7   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 8   (by category, where appropriate) all the Protected Material that was returned or
 9   destroyed and (2) affirms that the Receiving Party has not retained any copies,
10   abstracts, compilations, summaries or any other format reproducing or capturing any
11   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in
17   Section 4 (DURATION).
18   14.   VIOLATION
19   Any violation of this Order may be punished by appropriate measures including,
20   without limitation, contempt proceedings and/or monetary sanctions.
21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23
     Dated: April 16, 2019            By:    /s/ David Shein
                                             Stephen M. Doniger, Esq.
24                                           David Shein, Esq.
25                                           DONIGER /BURROUGHS
                                             Attorneys for Plaintiff
26

27

28
                                                16
                                  STIPULATED PROTECTIVE ORDER
 1
     DATED: April 16, 2019          DANIEL C. DECARLO
                                    ROBERT M. COLLINS
 2                                  LEWIS BRISBOIS BISGAARD & SMITH            LLP
 3

 4

 5                                  By:         /s/ Robert M. Collins
                                          Robert M. Collins
 6                                        Attorneys for Defendant UNLIMITED
 7                                        AVENUES, INC.

 8
     DATED: April 16, 2019          SUMEER KAKAR
 9                                  KALPANA NAGAMPALI
10                                  KAKAR, P.C.

11

12
                                    By:         /s/ Sumeer Kakar
13                                        Sumeer Kakar
14                                        Attorneys for Defendants UNLIMITED
                                          AVENUES, INC. and ROSS STORES,
15                                        INC.
16

17

18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

19

20   DATED:    May 15, 2019

21

22

23   _____________________________________
     GAIL J. STANDISH
24   UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                          17
                              STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ [insert formal name of the case and the
 9   number and initials assigned to it by the court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                 18
                                   STIPULATED PROTECTIVE ORDER
